— Order, Family Court, Bronx County (Rhoda J. Cohen, J.), entered on or about October 10, 1991, awarding custody of the three subject children to respondent with liberal visitation to petitioner, unanimously reversed, on the law, and the matter is remitted for issuance of a decision including findings of fact and conclusions of law, without costs.
While it appears that there was no showing of extraordinary circumstances to justify the removal of respondent’s natural children from his custody (Matter of Bennett v Jeffreys, 40 NY2d 543), or a showing that the best interest of the third child required a transfer of custody, review by this Court is "limited to ensuring that the Family Court has evaluated all relevant considerations” (Matter of Van Loan v Dillenbeck, 108 AD2d 1071, 1072, lv denied sub nom. Janet V. v Danny J. D, 65 NY2d 607). Absent a decision setting forth factual and legal conclusions, this Court is unable to properly evaluate the determination of Family Court. The Court may, in its discretion, reopen the hearing upon an appropriate showing. Concur —Milonas, J. P., Ross, Asch and Rubin, JJ.